Exhibit 1 P R E S SR E L E A S E Company Contacts IR Agency Contact Nachum Falek, VP Finance & CFO AudioCodes Tel: +972-3-976-4000 nachum@audiocodes.com Shirley Nakar, Director, Investor Relations AudioCodes Tel: +972-3-976-4000 shirley@audiocodes.com Erik Knettel, Grayling Global Tel: +1-646-284-9415 eknettel@hfgcg.com AudioCodes Reports Third Quarter 2008 Results Revenues Rise 15.3% Year-Over-Year, to Record $46.6 Million GAAP Net Income Increases to $3.2 Million, or $0.08 Per Diluted Share Non-GAAP Net Income Increases 72.3% Year-Over-Year to $4.8 Million, or $0.11 Per Diluted
